United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 03-2243
                                  ___________

Norman Fields; Marjorie Fields,          *
                                         *
             Plaintiffs/Appellants,      *
                                         *
      v.                                 *
                                         *
City of St. Robert, Missouri; George     *
Lauritson; Robert Sielky; Tyce S.        * Appeal from the United States
Smith; Richard H. Palmer; Jeff           * District Court for the Eastern
Medows; Robert Marshall; John Oke- * District of Missouri.
Thomas; John Morrissey; John A.          *
Behl; Thomas Julian; Jack Fincher;       * [UNPUBLISHED]
John Doe, #1; John Doe, #2; John Doe, *
#3; John Doe, #4,                        *
                                         *
             Defendants/Appellees.       *
                                    ___________

                           Submitted: January 12, 2004

                                  Filed: March 4, 2004
                                   ___________

Before BYE, LAY, and SMITH, Circuit Judges.
                             ___________

PER CURIAM
      Norman and Marjorie Fields appeal the district court’s1 grant of summary
judgment dismissing their 42 U.S.C. § 1983 claim arising out of the City of St.
Robert’s (the City) decision to condemn and demolish the Village Inn Motel. We
affirm.

        In 1985, Norman Fields designed and built the 60-room Village Inn Motel near
St. Robert, Missouri (Building I). In 1987, Fields designed and built a second
building (Building II) at the Village Inn site with seventy-two additional motel rooms,
apartments and commercial office space. On June 14, 1999, Building I was damaged
in a fire. The City’s Building Code Official, Robert Sielky, inspected the fire damage
and in the course of his investigation observed or received information regarding
unsafe conditions in Buildings I & II. Based upon his inspection, Sielky condemned
Buildings I & II citing imminent danger to human life and public welfare. The
condemnation order was appealed to the City’s Board of Appeals, and following a
series of public meetings the City issued a final order directing the buildings to be
demolished.

       Thereafter, the Fieldses filed a § 1983 action against the City alleging
violations of the First, Fourth, and Fifth Amendments, as well as the Equal Protection
and Privileges and Immunities Clauses of the Fourteenth Amendment, each of the
U.S. Constitution. The Fieldses also alleged violations of 42 U.S.C. § 1985 and state
civil conspiracy laws. Finally, the Fieldses sought a declaratory judgment and
injunctive relief. The City moved for and was granted summary judgment on all
claims.2 On appeal, the Fieldses argue the district court erred in summarily
dismissing their Fourth Amendment claim and their procedural and substantive due


      1
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.
      2
     The Fieldses abandoned their Fourteenth Amendment and § 1985 claims at the
summary judgment proceedings.

                                         -2-
process claims under the Fifth Amendment. The Fieldses also contend the district
court erred by denying their motion to file an amended complaint.

       We review de novo the district court’s grant of summary judgment, applying
the same standards as the district court. Dulany v. Carnahan, 132 F.3d 1234, 1237
(8th Cir. 1997). We will affirm the grant of summary judgment if the record “show[s]
that there is no genuine issue as to any material fact and that the moving party is
entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c). When considering
the facts, and the inferences to be drawn from them, we do so in the light most
favorable to the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,
475 U.S. 574, 587 (1986). We conclude the district court properly granted summary
judgment and because an extended discussion would add nothing to the well-reasoned
order of the district court, we affirm by virtue of 8th Cir. R. 47B.
                        ______________________________




                                        -3-